Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 01, 2017

The Court of Appeals hereby passes the following order:

A18A0419. STEVEN DALE BRYANT v. THE STATE.

      In 2015, Steven Dale Bryant was convicted of aggravated sexual battery. After
the trial court denied his motion for new trial, Bryant appealed. While on appeal,
Bryant filed a motion to remand for a hearing on his claims of ineffective assistance
of counsel. We granted the motion. See Bryant v. State, Case No. A16A1918
(decided February 6, 2017). On remand, the trial court considered the ineffective-
assistance claims and again denied Bryant’s motion for new trial. Bryant’s appeal was
then re-docketed in this Court as Case No. A18A0342. Bryant also filed a new notice
of appeal, and that case was docketed in Case No. A18A0419. The appeal in Case
No. A18A0342 is properly before us. Thus, the appeal in Case No. A18A0419, which
is duplicative of the appeal in Case No. A18A0342, is hereby DISMISSED as
superfluous.



                                       Court of Appeals of the State of Georgia
                                               C l e r k ’ s                O f f i c e ,
                                       Atlanta,____________________
                                                 11/01/2017
                                               I certify that the above is a true extract f rom
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.